DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10, 13-15, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a plurality of illumination devices” in line 2. It is unclear if these are the same or different from the ones referred to in claim 1 from which claim 2 depends.
Claim 2 recites the limitation “a first manner” in line 5. It is unclear if these are the same or different from the ones referred to in claim 1 from which claim 2 depends.
Claim 2 recites the limitation “a second manner” in line 6. It is unclear if these are the same or different from the ones referred to in claim 1 from which claim 2 depends.
Claim 2 recites “one or more illumination devices one or more illuminations devices of the first” in lie 4. It is unclear if these are the same or different from the ones referred to in claim 1 from which claim 2 depends. Furthermore, it is unclear what this means.

Claim 4 recites the limitation “a plurality of illumination devices” in lines 3-4. It is unclear if these are the same or different from the ones referred to in claim 1 from which claim 4 depends.
Claim 10 recites the limitation "the first array" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second array" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first portion of the array" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second portion of the array" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “from time to time.” It is unclear what the boundaries of this limitation are.
Claim 20 recites the limitation "the one or more light-emitting elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the first portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the array" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the first-portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
21 recites the limitation "the array" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the second portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 and 18-22 all refer to “light-emitting elements. It is unclear if this is the same structure as the illumination devices referred to in claim 1 or a different structure. Please note that for the purpose of examination the light emitting elements are being considered as the same structure as the illumination devices recited in claim 1.
	Claims 3, 14-17, and 22 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanko (US 2014/0000921).
With respect to claim 1: Vanko discloses an apparatus for use in maintaining a desired orientation of an implement (“tool bit”; ¶ [0002, 0048]; Figs. 1-5, 10), the apparatus comprising: 
orientation sensing equipment (50) operable to sense the orientation of the implement (¶ [0049-51);
an orientation indicator (30, 1032a-d and related elements) operable to be mounted to the implement or to a drive unit (12, 18) or a gearbox for the implement (Figs. 1-5, 10), the orientation indicator comprising an illumination device or a plurality of illumination devices (32a-d, 1032a-d and related elements) 
the orientation indicator having a plurality of indication portions (quadrants in Figs. 1-5, 10), and when the orientation indicator is mounted relative to the implement, the indication portions are positioned so as to be visible from different locations around the implement (Figs. 1-5, 10);
wherein the plurality of indicating portions include a first indicating portion and a second indicating portion located generally opposite to the first indicating portion (any two opposite quadrants inf Figs. 1-5, 10); 
wherein, in use, when the orientation of the implement deviates from the desired orientation, at least the first indicating portion and the second indicating portion illuminate to provide a visible indication of a direction in which the implement has deviated from the desired orientation (¶ [0009, 0052, 0072]); and 
wherein the first indicating portion illuminates in a first manner and the second indicating portion illuminates in a second manner when orientation of the implement deviates from the desired orientation (¶ [0009, 0052, 0072]).
With respect to claim 2: Vanko further discloses the orientation indicator provides a plurality of illumination devices (32a-d, 1032a-d) extending substantially around the drive unit or the gear box (12, 18; Figs. 1-5, 10; ¶ [0005]), each indication portion comprises one or more illumination devices one or more illumination devices of the first indicating portion illuminate in a first manner (¶ [0009, 0052, 0072]; Figs. 1-5, 10) and the one or more illumination devices of the second indicating portion illuminate in a second manner when orientation of the implement deviates from the desired orientation (¶ [0009, 0052, 0072]; Figs. 1-5, 10).
With respect to claim 3: Vanko further discloses the plurality of illumination devices comprises a plurality of lightbulbs or a plurality of light emitting diodes (¶ [0052, 0072]).
With respect to claim 4: Vanko further discloses an illumination device in the form of a ring, or the orientation indicator comprises a plurality of illumination devices (32a-d, 1032a-d) arranged in a ring (Figs. 1-5, 10).
With respect to claim 5: Vanko further discloses the orientation indicator fully illuminates when the implement is in a correct orientation or within a predetermined margin of a correct orientation (¶ [0052, 0072]).
With respect to claim 6: Vanko further discloses the implement is a rotating tool (¶ [0048]) or device which is attached for operation to an implement rotation drive unit (12).
With respect to claim 7: Vanko further discloses the orientation indicator becomes mounted relative to the implement by being mounting to, or relative to, the implement rotation drive unit (Figs. 1-5, 10).
With respect to claim 8: Vanko further discloses the orientation sensing equipment includes a portion that is operable to be mounted to, or relative to, the implement rotation drive unit (Figs. 1-5, 10), and the orientation sensing equipment is operable, when so mounted and in use, to sense the orientation of the implement by sensing the orientation of the implement rotation drive unit and relating this to the orientation of the implement (¶ [0049-51]; Figs. 1-5, 10).
With respect to claim 9: Vanko further discloses in use, the orientation sensing equipment is operable to continuously sense the orientation of the implement (¶ [0049-51, 0067]; Figs. 1-5, 10), and in use the orientation sensing equipment is also operable, at least when the orientation of the implement deviates from the desired, to generate signals indicative of the orientation of the implement, and the signals are transmitted to the orientation indicator (¶ [0049-52, 0072, 0116]).
With respect to claim 10: Vanko further discloses in use, when the orientation of the implement deviates from the desired orientation, signals generated by the orientation sensing equipment cause the first array of indicators and the second array of indicators of the orientation indicator to provide a visible 
With respect to claim 11: Vanko further discloses the implement rotation drive unit has an outer housing (outer casing of 12), and the orientation indicator is operable to be mounted to, or relative to, the outer housing (Figs. 1-5, 10), and when so mounted the plurality of indication portions of the orientation indicator become positioned at spaced locations around the outer housing (Figs. 1-5, 10).
With respect to claim 12: Vanko further discloses the outer housing of the implement rotation drive unit is substantially cylindrical (Figs. 1-5, 10) with a principal axis corresponding to the axis of rotation of the implement (Figs. 1-5, 10), and when the orientation indicator is mounted to, or relative to, the outer housing (Figs. 1-5, 10), the plurality of indication portions become positioned around the perimeter of the cylindrical outer housing in a plane generally perpendicular to the principal axis of the housing (Figs. 1-5, 10; ¶ [0052, 0072, 0116]).
With respect to claim 13: Vanko further discloses an array of light-emitting elements (32a-d, 1032a-d) is provided, and wherein individual light-emitting elements in the array are arranged relative to one another to form a line of light-emitting elements defining a closed shape corresponding to, and extending around, the perimeter of the outer housing of the implement rotation drive unit (Figs. 1-5, 10; ¶ [0052, 0072, 0116]).
With respect to claim 14: Vanko further discloses an array of light-emitting elements (32a-d, 1032a-d) is provided, wherein the individual light- emitting elements in the array are arranged relative to one another to form a line of light- emitting elements defining a circle corresponding to, and extending around, the circular perimeter of the cylindrical outer housing of the implement rotation drive unit (Figs. 1-5, 10; ¶ [0052, 0072, 0116]).
With respect to claim 15: Vanko further discloses the one or more light-emitting elements forming the first portion of the array (32a-d, 1032a-d), and the one or more light-emitting elements forming the second portion of the array (32a-d, 1032a-d), are not fixed, and from time to time, depending on which direction the orientation of the implement has deviated in, different ones of the light-emitting elements may form part of either one or the other of the first and second portions of the array (Figs. 1-5, 10; ¶ [0052, 0072, 0116]).
With respect to claim 16: Vanko further discloses the length of a first perimeter portion of the outer housing, along or around which the first portion of the array extends, is less than half the perimeter length, and a length of the second perimeter portion of the outer housing, along or around which the second portion of the array extends, is less than half the perimeter length (Figs. 1-5, 10). The claim does not define what constitutes “a perimeter portion” and the first and second portions can be defined to fulfill this limitation since there is space between the different lights (32a-d, 1032a-d).
With respect to claim 17: Vanko further discloses the length of the first perimeter portion of the outer housing, along or around which the first portion of the array extends, is between about one third and about one sixth of the perimeter length, and the length of the second perimeter portion of the outer housing, along or around which the second portion of the array extends, is between about one third and about one sixth of the perimeter length (Figs. 1-5, 10). The claim does not define what constitutes “a perimeter portion” and the first and second portions can be defined to fulfill this limitation since there is space between the different lights (32a-d, 1032a-d).
With respect to claim 18: Vanko further discloses the plurality of light-emitting elements includes light-emitting elements which are operable, when illuminated, to emit light of at least two different wavelengths/colours (¶ [0052, 0072, 0116]).
With respect to claim 19: Vanko further discloses the plurality of light-emitting elements includes light-emitting elements which are operable, when illuminated, to emit light of at least two different wavelengths/colours (¶ [0052, 0072, 0116]), and wherein, in use, when the orientation of the implement deviates from the desired orientation,
the one or more light-emitting elements forming the first portion of the array illuminate(s) in a first colour (¶ [0052, 0072, 0116]); and 
the one or more light-emitting elements forming the second portion of the array illuminate(s) in a second colour (¶ [0052, 0072, 0116]).
With respect to claim 20: Vanko further discloses in use, when the orientation of the implement deviates from the desired orientation,
the one or more light-emitting elements forming the first portion of the array illuminate(s) in a flashing or blinking manner (¶ [0052, 0072, 0116]); and 
the one or more light-emitting elements forming the second portion of the array illuminate(s) in a "solid" or "constantly-on" or "non-flashing/non-blinking" manner (¶ [0052, 0072, 0116]).
With respect to claim 21: Vanko further discloses in use, when the orientation of the implement deviates from the desired orientation,
one or more light-emitting elements forming the first portion of the array illuminate(s) in a flashing or blinking manner (¶ [0052, 0072, 0116]); 
one or more light-emitting elements forming the second portion of the array illuminate(s) in a "solid" or "constantly-on" or "non-flashing/non-blinking" manner (¶ [0052, 0072, 0116]); and 
the colour of the light emitted by certain light-emitting element(s) indicates the extent to which the orientation of the implement has deviated from the desired orientation (¶ [0052, 0072, 0116]).
With respect to claim 22: Vanko further discloses in use, when the orientation of the implement deviates from the desired orientation the colour of the light emitted by the light-emitting elements in the first portion of the array will be the same as the colour of the light emitted by the light- emitting elements in the second portion of the array (¶ [0052, 0072, 0116]), and the colour indicates the extent to which the orientation of the implement has deviated from the desired orientation (¶ [0052, 0072, 0116]).
With respect to claim 23: Vanko discloses a method for maintaining a desired orientation of an implement, comprising: 
providing an orientation indicator (32a-d, 1032a-d) as claimed in claim 1 (see rejection of claim 1 above); 

operating the orientation sensing equipment (50) and the orientation indicator while the implement is in use such that, when the orientation of the implement deviates from the desired orientation, at least the first indicating portion and the second indicating portion provide a visible indication of a direction in which the implement has deviated from the desired orientation by the one or more illumination devices of the first indicating portion and the second indicating portion illuminating (¶ [0049-0052, 0072, 0116]); and 
wherein the one or more illumination devices of the first indicating portion illuminate in a first manner and the one or more illumination devices of the second indicating portion illuminate in a second manner when orientation of the implement deviates from the desired orientation (¶ [0052, 0072, 0116]); and 
correcting the orientation of the implement (¶ [0003-009, 0049-52, 0072]; Claims 14, 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTYN A HALL/Primary Examiner, Art Unit 3672